MEMORANDUM *
Claude and Diane Theus appeal the Bankruptcy Appellate Panel’s order dismissing their appeal. Although the Theus-es tried, they were unable to obtain a stay of the bankruptcy court’s order approving the settlement. As a result, the state court dismissed the employment action. The BAP did not err when it concluded that, given all the circumstances in this case, the Theuses’ appeal is moot. In re Focus Media, Inc., 378 F.3d 916, 922-23 (9th Cir.2004) (“Bankruptcy appeals may become moot_[when] events ... occur that make it impossible for the appellate court to fashion effective relief.”)
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.